Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/17/2019. 
Claim 12 has been cancelled and claim has been added per preliminary amendments filed 12/17/2019.
Claims 1-11 and 13 are pending.
Claim Objections
1.	Claim 2 is objected to because of the following informalities:  The claim recites: “. . . , , the controller acquires, based the initial setting information, the initial value of the communication bandwidth.” The word “on” appears to be missing in the underlined portion above. Appropriate correction is required.
2.	Claim 4 is objected to because of the following informalities:  The claim recites: “the peripheral location being is an immediately preceding location of the communication device, etc.” Appropriate correction is required.
3.	Claims 7 and 9 are objected to because of the following informalities:  claim 7 recites: “wherein the controller, which acquires the initial value of the communication bandwidth appropriate for the connection destination based on the initial setting information, also acquires the correction coefficient appropriate for the type of application based on the correction coefficient setting information, etc.” The above . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9, 11 and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “a storage configured to store initial setting information concerning an initial value of a communication bandwidth appropriate for the connection destination; and a controller configured to control the communication bandwidth used for transferring the application data by using a congestion control algorithm, and configured such that, when the connection destination is changed, the controller acquires the initial value of the communication bandwidth appropriate for the connection destination based on the initial setting information, and starts controlling the communication bandwidth by using the initial value”, as recited in independent claims 1, 11 and 13, are unclear and/or incomplete  for omitting essential elements, which render the claims indefinite as follows: 
The limitation “a storage configured to store initial setting information concerning an initial value of a communication bandwidth appropriate for the connection destination” is unclear because it appears to be omitting essential elements.  The limitation suggests that only one initial value of a communication bandwidth related to the recited base station (connection destination) is stored and used. However, the claim, as a whole, appears to use different initial values of a communication bandwidth for different connection destinations. 
The limitation “when the connection destination is changed” is indefinite because the destination to which the connection is changed is unknown. That is, it’s unknown whether the new connection destination is a second different base station/access point, or some other connection destination having the same or different initial value of communication bandwidth, etc.  MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
The limitations “the controller acquires the initial value of the communication bandwidth appropriate for the connection destination based on the initial setting information” is unclear, and/or omits essential elements, which renders the claim indefinite. It is unknown whether “the initial value of the communication bandwidth” is related to the recited first base station/destination or to the destination to which the connection has been changed. Further, the basis on which the initial value of the communication bandwidth is acquired from the initial setting information are unknown rending the claim further indefinite.
controlling the communication bandwidth by using the initial value” is indefinite. That is, it’s unknown how the initial value, e.g. of bandwidth, is used for controlling the communication bandwidth and what aspect of the communication bandwidth is controlled. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." The present limitation may broadly and reasonably be interpreted to mean controlling the communication bandwidth in terms of limiting the bandwidth to the acquired initial bandwidth value, adapting the bandwidth starting from an initial value to accommodate changes in communicating the application’s data, adding supporting links/RAT to increase bandwidth, etc. Therefore, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
The preamble also appears to be incomplete because it appears that the communication device is configured for communicating the application data via a base station and/or via other connection destinations having different RF interfaces, different networks/RATs, different frequency bands, etc., and thereby the change of the connection destination and the use of an initial value of communication bandwidth will have a meaning.  
All the dependent claims 2-9 are rejected for the same reason based at least on their dependencies on rejected base claim 1 above.


The term “close to” in claim 5 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes the historical communication statuses as one or more of location, time of day, day of the week, connection destination, wireless communication quality level, and bandwidth (see ¶¶ 0110-114 of the published application. However, the specification does not provide standard for ascertaining the “closeness” of current communication status to said historical communication status. That is, how many seconds or minutes or hours are considered close enough in judging closeness of a current communication time to historical communication times? Further, how closeness of a current communication destination to a previous communication destination can be determined and what the range for this closeness?
Claims 3-5 depend from claim 2 and are, therefore, rejected for the same reason based at least on their dependencies on the rejected base claim 2 above.

6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The limitation “a storage configured to store initial setting information concerning an initial value of the communication bandwidth appropriate for a wireless communication quality level” is unclear because it appears to be omitting essential elements.  The limitation suggests that only one initial value of a communication bandwidth related to the recited base station (connection destination) is stored and used. However, the claim, as a whole, appears to use different initial values of a communication bandwidth for different connection destinations.  
The limitation “start controlling the communication bandwidth by using the initial value” is indefinite. That is, it’s unknown how the initial value, e.g. of bandwidth, is used for controlling the communication bandwidth and what aspect of the communication bandwidth is controlled. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." The present limitation may broadly and reasonably be interpreted to mean controlling the communication bandwidth in terms of limiting the bandwidth to the acquired initial bandwidth value, adapting the bandwidth starting from an initial value to accommodate changes in communicating the application’s data, adding supporting links/RAT to increase bandwidth, etc. Therefore, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-4, 6, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Periyalwar, et al. (US 2013/0237226 A1), hereinafter (“Periyalwar”).

 Claim 1
Periyalwar  discloses a communication device for communicating application data via a base station used as a connection destination, the communication device comprising: a wireless communication device configured to wirelessly communicate with the base station used as the connection destination (figs.1-2 and pars. 0019-0026, wireless multi-mode device 100 that includes a GPRS system and a UTRAN system as i.e. wireless multimode device 100 comprising said D-IRSL 200) ;
a storage configured to store initial setting information concerning an initial value of a communication bandwidth appropriate for the connection destination (fig.5 and pars 0041-0046, the IRSL serves to match user preferences and application QoS to the properties of the RATs and selects an appropriate RAT or set of RATs for a given application. In one embodiment, the IRSL maintains a list of applications that can best benefit from multi-RAT transmission. In another embodiment, the IRSL receives information from the application or other sources of the services and capabilities required of the RATs; etc., the IRSL maintains a table containing a list of RATs and the properties of the RATs. The IRSL RAT Table may be maintained at each end of the connection (D-IRSL and N-IRSL). When a device is first turned on, the D-IRSL RAT Table comprising a list of available RATs on the device is populated based on the hardware capabilities of the D-IRSL RAT Table may contain, among other parameters, the static and dynamic properties for the respective RATs, the active status of the RATs, and/or the N-IRSL support for the RATs. Static properties may include, but are not limited to, the RAT's QoS capabilities (such as bandwidth, throughput, peak rate, packet loss rate, delay, and/or addresses) and, optionally, the subscriber's price plan and security and usage preferences, etc.); and
a controller configured to control the communication bandwidth used for transferring the application data by using a congestion control algorithm, and configured such that, when the connection destination is changed, the controller acquires the initial value of the communication bandwidth appropriate for the connection destination based on the initial setting information, and starts controlling the communication bandwidth by using the initial value (fig.5 and par. 0049-50, When an application requests a communication link, the instantiated IRSL assigns a RAT that best matches the application's service needs, such as QoS, taking into account the static and dynamic properties for the available RATs. This RAT is designated as the primary RAT. The IRSL may further identify additional RATs with active connection to the network. These may be designated as supporting RATs, etc., the IRSL may utilize the primary RAT for the control signaling protocol for the application, such as the real-time transport (RTP) protocol. The IRSL may also use the primary RAT for communication to the N-IRSL node. Initially, user data transmission may be started on this link. Subsequently, the IRSL may distribute user data packets to the supporting RATs when the supporting RATs provide benefit for the application, such as higher throughput, lower cost, and/or less delay, etc.; pars. 0061-when a handoff trigger occurs on a supporting RAT, data transmission on that RAT is stopped until the handoff procedure is completed for that RAT. When the handoff is successfully completed, the newly re-established RAT connection may be reassigned to a user data stream if the new connection's properties are deemed by the IRSL to continue to be appropriate, etc., when a handoff trigger occurs on the primary RAT, data transmission on the primary RAT and the supporting RATs is suspended and the handoff is processed on the primary RAT as defined by the primary RAT's procedures and interface to the upper layers. Once the handoff is completed, the data transmission resumes on the primary RAT and possibly also on the supporting RATs as the supporting RATs are subsequently recovered and are added by the IRSL to support the ongoing transmission). 

Claim 2
Periyalwar further teaches [T]he communication device according to claim 1, wherein the storage is configured to accumulate historical information on past communication status, and wherein, when the storage stores historical information on past communication status close to a current communication status of the communication device, the controller acquires, based on the historical information, the initial value of the communication bandwidth, and when the storage does not store historical information on past communication status close to the current communication status of the communication device, the controller acquires, based the initial setting information, the initial value of the communication bandwidth. (pars. 0045-0046, When a device is first turned on, the D-IRSL RAT Table comprising a list of available RATs on the device is Dynamic properties may include, but are not limited to, the average load on the associated communications links or network nodes, signal strength, time-of-day pricing offers, and/or location. Dynamic properties may be medium term averages. Since the IRSL enables usage of multiple RATs for a given application, the instantaneous degradation of one RAT will not impact the overall performance of an application; par. 0049, The primary RAT selection may also depend on, possibly among other parameters, location, current network conditions, subscription and roaming agreements, and/or other RATs that may already be active with other services).

Claim 3
Periyalwar further teaches [T]he communication device according to claim 2, wherein the controller acquires the initial value of the communication bandwidth based on the historical information regarding a current location of the communication device. (par. 0046, Dynamic properties may include, but are not limited to, the average load on the associated communications links or network nodes, signal strength, time-of-day pricing offers, and/or location).

Periyalwar further teaches [T[he communication device according to claim 2, wherein the controller acquires the initial value of the communication bandwidth based on the historical information regarding both a current location and a peripheral location, the peripheral location being is an immediately preceding location of the communication device before the communication device coming to the current location (par. 0046, Dynamic properties may include, but are not limited to, the average load on the associated communications links or network nodes, signal strength, time-of-day pricing offers, and/or location. Dynamic properties may be medium term averages, e.g. average of two or more consecutive location points).

Claim 6
Periyalwar further teaches [T]he communication device according to claim 1, wherein the controller acquires the initial value of the communication bandwidth based on a type of application presently performing communication. (pars. 0040-0041, The suitability for multi-RAT transmission may vary depending on the application needs. Multi-RAT transmission may be best suited for certain applications, such as video streaming or large file transfer with fat data streams, etc., the IRSL serves to match user preferences and application QoS to the properties of the RATs and selects an appropriate RAT or set of RATs for a given application. In one embodiment, the IRSL maintains a list of applications that can best benefit from multi-RAT transmission).



Periyalwar further teaches [T]he communication device according to claim 6, wherein the storage stores correction coefficient setting information on a correction coefficient appropriate for the type of application presently performing communication; and wherein the controller, which acquires the initial value of the communication bandwidth appropriate for the connection destination based on the initial setting information, also acquires the correction coefficient appropriate for the type of application based on the correction coefficient setting information, and corrects the initial value of the communication bandwidth by multiplying the initial value of the communication bandwidth by the correction coefficient. (par. 0041, the IRSL maintains a list of applications that can best benefit from multi-RAT transmission. In another embodiment, the IRSL receives information from the application or other sources of the services and capabilities required of the RATs. The IRSL functionality may be activated for specific applications that can benefit from multi-RAT transmission. For those applications that do not benefit from multi-RAT transmission, the IRSL may remain a transparent layer).

Claim 10
Periyalwar  discloses a communication device for communicating application data via a base station used as a connection destination, the communication device comprising: a wireless communication device configured to wirelessly communicate with the base station used as the connection destination (figs.1-2 and pars. 0019-0026, wireless multi-mode device 100 that includes a GPRS system and a UTRAN system as example RATs. In other embodiments, other RATs could be present, etc., transparent i.e. wireless multimode device 100 comprising said D-IRSL 200) ;
a storage configured to store initial setting information concerning an initial value of the communication bandwidth appropriate for a wireless communication quality level; (fig.5 and pars 0041-0046, the IRSL serves to match user preferences and application QoS to the properties of the RATs and selects an appropriate RAT or set of RATs for a given application. In one embodiment, the IRSL maintains a list of applications that can best benefit from multi-RAT transmission. In another embodiment, the IRSL receives information from the application or other sources of the services and capabilities required of the RATs; etc., the IRSL maintains a table containing a list of RATs and the properties of the RATs. The IRSL RAT Table may be maintained at each end of the connection (D-IRSL and N-IRSL). When a device is first turned on, the D-IRSL RAT Table comprising a list of available RATs on the device is populated based on the hardware capabilities of the device, the device's subscriptions, and/or the radio signals available in the device's 
a controller configured to control a communication bandwidth used for transferring the application data by using a congestion control algorithm, and configured such that, when a change in the wireless communication quality level exceeds a prescribed threshold value, the controller acquires the initial value of the communication bandwidth appropriate for the changed wireless communication quality level based on the initial setting information, and starts control of the communication bandwidth by using the initial value (fig.5 and par. 0049-50, When an application requests a communication link, the instantiated IRSL assigns a RAT that best matches the application's service needs, such as QoS, taking into account the static and dynamic properties for the available RATs. This RAT is designated as the primary RAT. The IRSL may further identify additional RATs with active connection to the network. These may be designated as supporting RATs, etc., the IRSL may utilize the primary RAT for the control signaling protocol for the application, such as the real-time transport (RTP) protocol. The IRSL may also use the primary RAT for communication to the N-IRSL node. Initially, user data transmission may be started on this link. Subsequently, the IRSL may distribute user data packets to the supporting RATs when the supporting RATs provide benefit for the application, such as higher throughput, lower cost, and/or less delay, etc.; pars. 0061-0062, when a handoff 

Claim 11
The claim represents a system comprising the communication device recited in, and performing the same functional steps, recited in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.

Claim 13
The claim represents a method corresponding to the functional steps recited in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar in view of Novak, et al. (US 20130028128 A1), hereinafter (“Novak”).

Claim 8
Periyalwar does not expressly teach [T]he communication device according to claim 1, wherein the controller acquires the initial value of the communication bandwidth based on a moving speed of the communication device.
However in the same field of endeavor, Novak teaches method and apparatus that allows a communication system to operate across multiple bands and access technologies and to dynamically assign bands to user equipment (UE) devices based on properties of the bands, traffic conditions, services being delivered and other considerations (abstract). Novak specifically teaches RAN 100 can adapt its 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the RAT/network selection method of Periyalwar by including provisions for determining the motion speed of the mobile device and corresponding RAT/network selection/adaptation techniques, as taught by Novak, so as to optimally assign UE devices to appropriate bands and thereby a network may achieve an improvement in service and more efficient use of the spectrum and/or improve customer satisfaction with regard to aspects such as quality of service, cost and battery life, as suggested by Novak (see pars. 0012-0013).

Claim 9
Periyalwar in view of Novak further teaches [T]he communication device according to claim 8, wherein the storage stores correction coefficient setting information on a correction coefficient appropriate for the moving speed of the communication device; and here the standard carrier spacing is multiplied by an appropriate coefficient to introduce new carrier spacing suitable for the UE speed, for example).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Meylan, at al. (US 2014/0213256 A1), see abstract and pars. 0005-0006, methods, and/or apparatuses for network selection by a mobile device that enables a network selection based, at least in part, on a network access policy that indicates use of a radio access technology (RAT) based on one or more network characteristics. The network access policy may be selectively applied based on one or more predetermined conditions, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/           Primary Examiner, Art Unit 2641